DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 22 March 2022, has been reviewed and entered. Claims 1, 6, 8, 10, 15, 18 are amended (please note that claim 10 has the status identifier “currently amended” but does not have any markings indicating amended subject matter, and claim 18 has the status identifier “original” but has been amended) and claims 14 and 16 are canceled, leaving claims 1-13, 15, and 17-20 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.
The drawing objections are not overcome because the substitute specification has not been entered. As set forth below, properly submitting the 3/22/2022 specification would overcome some of the drawing objections (Remarks page 7).

The 112 rejections that are overcome by the claim amendments are withdrawn (Remarks page 7-8).
The 112 rejection of claim 10 is not overcome because the substitute specification has not been entered (Remarks page 8). As set forth below, properly submitting the 3/22/2022 specification would overcome some of the drawing objections.
The arguments against the art rejections of claim 1 and its dependents are drawn to amended subject matter and are addressed in the rejections below (Remarks page 9-10).
The arguments against the art rejections of claim 15 and its dependents are not persuasive (Remarks page 11). As discussed in the interview summary of 1/26/2022, Applicant appears to be using the term “diameter” to mean centerline; however, “diameter” is a broader term than centerline, and a diameter can be measured from any two opposite points on a circle, not just the center points. Furthermore, “along” is defined as in the same direction as, or beside (see 1/26/2022 NPL dictionary definition of “along”). The Hosogai openings are “along a diameter of the cap portion” and so read on claim 15.

The argument against the art rejection of claim 18 is not persuasive (Remarks page 11-12). Applicant argues the references do not have reinforcement bands. As shown in the annotated figure 4 under the claim 18 rejection below, Hosogai discloses two reinforcement bands. A gap is formed therebetween when the zipper is in the open position. Applicant’s drawings do not show a gap, or do not indicate which of the illustrated features is equivalent to the claimed gap. If Applicant has a different interpretation of the claimed gap, Examiner suggests further defining the gap in the drawings and/ or claims. Furthermore, Applicant is reminded that a “portion” is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com). It appears Applicant may be giving “portion” a more narrow definition than its dictionary definition, but has not narrowed the claimed structure to reflect Applicant’s definition of a portion.
In response to applicant's argument that the prior art features have different intended uses (Remarks page 12-14), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
In light of the above the rejection is believed to be proper.

Specification
The substitute specification filed 22 March 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
the statement as to a lack of new matter under 37 CFR 1.125(b) is missing, and
a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a hook and loop, a plurality of complementary magnets, and a plurality of complementary hooks and eyes” (claim 7, the figures only support an embodiment having a zipper), “least one of” (claim 7, the figures only support an embodiment having a zipper, not a zipper in combination with the other fasteners), and “gap” of claim 18 (providing one of the existing figures with a reference number for the gap, and by providing the reference number in the specification, would be sufficient to overcome this objection must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 160A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “115” has been used to designate both band (para. 0085) and reinforced strip (para. 62).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note that the specification amendment of 22 March 2022 would overcome the drawing rejection with respect to reference numbers 160A and 115, if the specification amendment were properly submitted with a marked-up copy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rendered indefinite because it is not clear if the addition of the reinforced strip further limits claim 1 from which claim 10 depends.  It is not clear from the disclosure that the reinforced strip and band are two different elements.  The disclosure assigns the band and the strip the same reference number, 115.  Therefore, it is believed that the strip and bands are the same element.
Please note that the specification amendment of 22 March 2022 would overcome the 112 rejection of claim 10, if the specification amendment were properly submitted with a marked-up copy.

Claim Rejections - 35 USC § 103

Claims 1, 4-8, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosogai (US 20060143776 A1) in view of Rhodes (US D618447 S).

As to claim 1, Hosogai discloses a convertible hat (“Reversible baseball cap with pockets,” title) comprising:
a) a cap portion (40) comprising one or more panels (40);

c) a first band and a second band parallel to said first band located alongside a portion of said cap portion (see annotated fig 4 below); and
d) a resealable opening on the cap portion to allow access to the storage compartment wherein the resealable opening is located between and below the first band and the second band (via zipper 45A and 45B, see para. 0030 which discloses, “The top edge of side portion 42 has zipper 45B along its length which enables access to the pocket in side portion 42.”).
Hosogai does not disclose the opening is positioned on a centerline of the cap portion.
Hosogai’s opening is positioned on the side or sides of the cap portion.
Rhodes teaches a similar hat (“Road rag with middle and side zipper pouches,” title) including the opening is positioned on a centerline of the cap portion (figs 2, 3, and 5).
Like Hosogai, Rhodes also has openings on the side or sides of the cap portion (Rhodes’ description teaches, “FIG. 1 is a right side view of the road rag with middle and side zipper pouches.”).
Therefore, side and/ or centerline openings are known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the Hosogai centerline with an opening in lieu of or in addition to the Hosogai side openings, for the purpose of holding items securely (Hosogai para. 0003).

    PNG
    media_image1.png
    583
    448
    media_image1.png
    Greyscale


As to claim 4, Hosogai as modified discloses the convertible hat of claim 1 wherein the convertible hat is reversible such that either the cap portion or the liner can be worn outwardly as an outer portion of the convertible hat (capable of being reversed and intended to be reversed, as disclosed in Hosogai para. 0027 and 0028 and as shown in figures 1A and 1B).  



As to claim 6, Hosogai as modified discloses the convertible hat of claim 5 further comprising a sweat band alongside the bottom outer edge of the convertible hat (Hosogai 51 and/ or 61 have the structure of a sweat band as claimed).

As to claim 7, Hosogai as modified discloses the convertible hat of claim 1 wherein the resealable opening is at least one of a zipper (Hosogai’s abstract discloses, “The closure for each pocket can be a zipper, Velcro, snaps or other suitable closure.”), a hook and loop (Hosogai’s abstract discloses, “The closure for each pocket can be a zipper, Velcro, snaps or other suitable closure,” and hook and loop is a generic term for the trademark VELCRO), a plurality of complementary magnets, and a plurality of complementary hooks and eyes.  

As to claim 8, Hosogai as modified discloses the convertible hat of claim 1 wherein the liner further comprises sewn taping (Hosogai 51 and/ or 61 have the structure of the taping as claimed, see para. 0045).  



As to claim 13, Hosogai as modified discloses the convertible hat of claim 1 comprising a front tag coupled to a front end of the first band and the second band (a zipper necessarily has a zipper pull, and the zipper pull and claimed front tag are structural equivalents).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosogai (US 20060143776 A1) in view of Rhodes (US D618447 S) as applied to claim 1 above, and further in view of Erhardt (US 8051497 B1).

As to claim 2, Hosogai as modified does not disclose the convertible hat of claim 1 further comprising one or more eyelets adapted to receive at least one of a pull tab, a hook, a tab, a buckle and a protrusion adapted to attach an external object to the convertible hat.  
Erhardt teaches a similar convertible hat (“Head covering apparatus,” title) including one or more eyelets (80) adapted to receive at least one of a pull tab, a hook, a tab, a buckle and a protrusion adapted to attach an external object to the convertible hat (capable of receiving at least one of a pull tab, a hook, a tab, a buckle and a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the convertible hat of Hosogai with eyelets as taught by Erhardt, for the purpose of providing an attachment point for a drawstring so that the hat can be secured to the wearer (Erhardt col 2 line 15-25).

As to claim 3, Hosogai as modified discloses the convertible hat of claim 2 further comprising a drawstring attached to the one or more eyelets thereby rendering the convertible hat wearable along a person's shoulder, back or waist (this is the obvious result of the modification presented in the rejection of claim 2 above, which results in Erhardt’s drawstring 82 attached to one or more eyelets 80, capable of rendering the hat wearable along a person’s shoulder, back or waist, such as by tying the drawstring to the wearer’ shoulder, back, or waist).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosogai (US 20060143776 A1) in view of Rhodes (US D618447 S) as applied to claim 1 above, and further in view of McCallum et al. (US 5724678 A).

As to claim 9, Hosogai as modified does not expressly disclose the convertible hat of claim I wherein the liner further comprises an inner pocket adapted to receive a user's belongings such as currency, bills, card and thin objects.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the liner of Hosogai with an inner pocket as taught by McCallum for the purpose of carrying items while keeping the hands free.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosogai (US 20060143776 A1) in view of Rhodes (US D618447 S) as applied to claim 1 above, and further in view of Plon (US 20180055127 A1).

As to claim 11, Hosogai as modified discloses the convertible hat of claim 1 further comprising a visor (B) but does not disclose a pull tab terminating in a magnet and extending between said cap portion and a top portion of the visor, wherein a user can secure a belonging between the visor and the cap portion and attach said belonging by connecting the pull tab magnet with the magnet located alongside the cap portion.  
Plon teaches a similar convertible hat (“Securable Hat,” title) including a pull tab terminating in a magnet (Plon para. 0008, 0014, 0067).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a pull tab terminating in a magnet and extending between said cap portion and a top portion of the visor, wherein a user can secure a belonging between the visor and the cap portion and attach said belonging by connecting the pull .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosogai (US 20060143776 A1) in view of Rhodes (US D618447 S) as applied to claim 1 above, and further in view of Gayer (US 20150164167 A1).

As to claim 12, Hosogai as modified discloses the convertible hat of claim 1 further comprising a visor (B) but does not disclose the visor further includes an opening such that the opening is a handle rendering the convertible hat portable.  
Gayer teaches a similar convertible hat (“HOMERUN BALL CATCHING CAP SYSTEMS,” title) including a visor (bill 150) wherein the visor further includes an opening (circular finger apertures 160) such that the opening is a handle rendering the convertible hat portable (capable of being used as a handle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the visor of Hosogai with an opening as taught by Gayer for the purpose of allowing the hat to be used in place of a glove (Gayer para. 0033).

Claims 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonson (US 260,333) in view of Hosogai (US 20060143776 A1).


a) a cap portion comprising one or more panels (b has one panel); b) a liner directly opposite said cap portion wherein said liner is coupled to said cap portion alongside an outer edge of both the cap portion and the liner thereby forming a storage compartment (d, fig 2 shows the coupling and a storage compartment between band d).
Simonson does not disclose c) a resealable opening allowing access to the storage compartment. 
Hosogai teaches a similar convertible hat (“Reversible baseball cap with pockets,” title) including c) a resealable opening allowing access to the storage compartment (45A allows access to a storage compartment between 40 and 41), wherein the opening is located along a diameter of the cap portion (as discussed in the interview summary mailed 1/26/2022, the diameter may be drawn between any two opposite points on the circumference and is not necessarily the centerline of the cap portion, and furthermore, the opening is “along” a diameter of the cap portion, where one of ordinary skill would understand “along” to mean “in the same direction as, or beside”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the hat of Simonson with a resealable opening as taught by Hosogai, for the purpose of “providing access to the pocket” (Hosogai para. 0006).
 


As to claim 18, Simonson as modified discloses the convertible hat of claim 15 wherein said cap portion includes a first half portion and a second half portion (any two “portions” of the cap portion, Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) wherein the first half portion and the second half portion are joined at a top of the cap portion (the top of the cap portion being any portion of the cap portion above the lowermost terminal edge) and wherein the first half portion and the second half portion terminate in two reinforced bands (this is the obvious result of the modification presented in the rejection of claim 15 above, see Hosogai fig 4 below) forming a gap wherein the resealable opening is located under the two reinforced bands (to the degree shown in Applicant’s figures, for example, figures 3 and 4 which show the opening in the same plane as the first and second bands).  

    PNG
    media_image1.png
    583
    448
    media_image1.png
    Greyscale


As to claim 20, Simonson as modified discloses the convertible hat of claim 15 further comprising:
a) a visor (Simonson B); and b) a cap cover coupled to an outer periphery of the cap portion and adapted to cover an entirety of the cap portion (Simonson a, capable of covering, such as when the cap portion is folded into the interior of the crown leaving only “a” visible).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonson (US 260,333) in view of Hosogai (US 20060143776 A1) as applied to claim 15 above, and further in view of Hall (US 20070044203 A1).

As to claim 19, Simonson as modified discloses the convertible hat of claim 15 further comprising: a) a visor (Simonson B).
Simonson does not disclose b) one or more eyelets within at least one of the cap portion and the visor portion, wherein the eyelets are adapted to receive one or more attachments such that a user can secure a belonging along a surface of the cap portion, a surface of the visor, or a surface of the cap portion and a surface of the visor portion.  
Hall teaches a similar convertible hat (“Convertible cap,” title) including one or more eyelets within at least one of the cap portion and the visor portion (eyelets 32), wherein the eyelets are adapted to receive one or more attachments such that a user can secure a belonging along a surface of the cap portion, a surface of the visor, or a surface of the cap portion and a surface of the visor portion (capable of receiving one or more attachments, such as by providing an attachment through the opening of the eyelet).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the convertible hat of Simonson with one or more eyelets, “to provide air holes for cooling” (Hall para. 0018).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732